 



AMENDMENT TO ASSET PURCHASE AGREEMENT

     THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made as of
the 30th day of March 2005, by and among STYLES MEDIA GROUP, LLC, a Florida
limited liability company (“Purchaser”), SPANISH BROADCASTING SYSTEM SOUTHWEST,
INC., a Delaware corporation (“Seller”), and SPANISH BROADCASTING SYSTEM, INC.,
a Delaware corporation (“SBS”).

     WHEREAS, Purchaser and Seller are party to the Asset Purchase Agreement,
(the “Agreement”), dated as of the 17th day of August, 2004, which provides for
the sale by Seller to Purchaser of certain radio station properties and assets
as provided under the agreement, and a Time Brokerage Agreement (the “TBA”) of
even date therewith;

     WHEREAS, the Agreement provides that if the transactions contemplated by
the Agreement are not consummated by March 31, 2005, the Agreement shall
terminate;

     WHEREAS, Purchaser and Seller have each alleged that the other is in breach
of the Agreement; and

     WHEREAS, Purchaser and Seller desire to resolve their differences and amend
certain of the terms and conditions of the Agreement;

     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND REFERENCES

     Capitalized terms used herein without definition shall have the respective
meanings assigned thereto in the Agreement. All references and rules of
interpretation set forth in the Agreement are incorporated herein by reference.

ARTICLE II
ADDITIONAL PAYMENT; EXTENSION OF CLOSING DATE

     2.1 Additional Payment. As partial consideration for the execution and
delivery of this Amendment by Seller, on the date hereof, Purchaser shall
transfer to Seller immediately available funds in the amount of fourteen million
U.S. dollars (U.S. $14,000,000) (the “Additional Payment”) by one or more bank
wires to the account identified on Schedule A hereto on or prior to March 31,
2005. Notwithstanding any other provision of this Amendment or the Agreement, if
the Additional Payment is not paid in accordance with the previous sentence,
this Amendment shall become null and void and shall be treated by all parties
hereto as if it had not been executed or delivered by any such party. If the
Closing occurs, the Additional Payment together with the Deposit previously
disbursed to Seller shall be credited against the

 



--------------------------------------------------------------------------------



 



Purchase Price. If each of the conditions requiring Seller to consummate the
transactions have been satisfied and, nonetheless, Seller fails to consummate
the transactions required of Seller at the Closing, Seller and SBS shall be
required to promptly return the Additional Payment to Purchaser. If the Closing
fails to occur by the Closing Date, as modified herein, for any other reason and
except as provided in the Agreement (as amended hereby), Seller may retain the
Additional Payment and the Agreement shall terminate without any further action.

     2.2 Extension of Closing Date; Filings.



(a)   Notwithstanding the provisions of Section 3.3 of the Agreement, subject to
satisfaction of the conditions precedent set forth in Article 8 and Article 9 of
the Agreement, Seller and Purchaser agree that the Closing Date shall take place
on a date that is designated by Purchaser, which date shall be the later of
(i) July 31, 2005, or (ii) the date which is the fifth Business Day after the
later of the date on which the new FCC Assignment Order (as contemplated in
Section 2.2(b) hereof) for each of the Stations shall have become a Final Order.
Purchaser shall give Seller at least five days prior written notice of the date
of the Closing Date.



(b)   The parties understand and agree that Purchaser may assign its rights
under the Agreement and this Amendment to an entity in which Purchaser is a
substantial equity owner and that in such event, the assignee and Seller (or
Purchaser, Seller and assignee, as appropriate) shall file new Assignment
Applications with the FCC. In that event, and in all events, Purchaser shall
make and diligently prosecute all FCC applications necessary in connection with
this Amendment and any assignment of rights under the Agreement and this
Amendment made by Purchaser. Purchaser shall make the initial filing with the
FCC with respect to the foregoing within fifteen days of the date hereof.

     2.3 No Claims. (a) By letter to Seller dated March 18, 2005, William J.
McSherry, Jr., counsel to Purchaser, for and on behalf of Purchaser, alleged
Seller’s breach of a number of provisions of the Agreement. Purchaser, on its
own behalf and on behalf of its affiliates, representatives, assigns and
successors hereby releases Seller and its affiliates from the claims made in
such letter and any and all other known claims existing or arising from facts or
circumstances prior to the date hereof, and Purchaser further agrees not to
commence or continue any claim, cause of action, suit, debt or demand whatsoever
by reason of any of the claims alleged in such letter and any and all other
known claims existing or arising from facts or circumstances prior to the date
hereof.

          (b) Following receipt of the full amount of the Additional Payment,
Seller, on its behalf and on behalf of its affiliates, representatives, assigns
and successors, hereby releases Purchaser and its affiliates from claims arising
from the breach or alleged breach by Purchaser of Section 6.7 of the Agreement
and any and all other known claims existing or arising from facts or
circumstances prior to the date hereof and further agrees not to commence or
continue any claim, cause of action, suit, debt or demand whatsoever arising
from a claim of breach by Purchaser of Section 6.7 of the Agreement and any and
all other known claims existing or arising from facts or circumstances prior to
the date hereof .

     2.4 Lease. The parties agree that the Lease entered into by and between
Seller and

 



--------------------------------------------------------------------------------



 



Anthony Maricic and Christine Maricic shall be treated for all purposes of the
Agreement as having been listed in Schedule 2.1.2 of the Agreement.

     2.5 Studio. Purchaser shall retain the right to use the 10280 West Pico
Boulevard studio space rent free until the first to occur of the Closing or the
termination of the Agreement.

     2.6 Termination. Section 11.1.4 is hereby amended in its entirety as
follows: “by either Purchaser or Seller if the Closing has not occurred on or
before November 1, 2005 (the “Termination Date”)”.

ARTICLE III
MISCELLANEOUS

     3.1 Agreement and TBA Ratified. Except as herein expressly amended, the
Agreement and TBA are ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their terms.

     3.2 Meaning of “Agreement”. All references to the Agreement in the
Agreement and the other documents and instruments delivered pursuant to or in
connection therewith shall mean the Agreement as amended hereby and as it may in
the future be amended, restated, supplemented or modified from time to time.

     3.3 Incorporation of Miscellaneous Provisions. This Amendment incorporates
by this reference and shall be governed by the provisions of Sections 14.2
through and including 14.14 of the Agreement as if such provisions appeared in
this Amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment to Asset Purchase Agreement as of the day and year first above
written.

              STYLES MEDIA GROUP, LLC
 
       

  By:         /s/  Donald G. McCoy

     

  Name:      Donald G. McCoy

  Title:      Chief Executive Officer
 
            SPANISH BROADCASTING SYSTEM SOUTHWEST, INC.
 
       

  By:         /s/  Raúl Alarcón, Jr.

     

  Name:      Raúl Alarcón, Jr.

  Title:      Chairman of the Board of Directors,
     Chief Executive Officer and
     President
 
            SPANISH BROADCASTING SYSTEM, INC.
 
       

  By:         /s/  Raúl Alarcón, Jr.

     

  Name:      Raúl Alarcón, Jr.

  Title:      Chairman of the Board of Directors,
     Chief Executive Officer and
     President  

 